Citation Nr: 0616709	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-29 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for multiple joint pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In September 2005, the Board remanded the claim 
for additional development.  


FINDING OF FACT

The veteran does not have multiple joint pain that is related 
to his service.


CONCLUSION OF LAW

Multiple joint pain was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that he has multiple joint pain as a 
result of his service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2005).  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

The veteran's service medical records show that in November 
1964, he received treatment for complaints of joint pain 
(feet, right thumb, left TMJ).  On examination, no heat or 
swelling was present.  There was no diagnosis.  A report 
dated later that same month notes complaints of right great 
toe pain and contains an assessment of rule out gouty 
arthritis.  In June 1965, the veteran complained of back 
pain.  There was no diagnosis.  In June 1965, he complained 
of a knot on the left knee.  There diagnosis was infected 
pimple.  The veteran suffered hematoma of the right elbow in 
August 1965. The separation examination report, dated in 
August 1966, shows that his upper and lower extremities, 
feet, spine, and musculoskeletal system, were all clinically 
evaluated as normal.  

As for the post-service medical evidence, it consists of VA 
and non-VA treatment reports, dated between 1969 and 2005.  
This evidence shows the veteran received treatment for low 
back, hip, and chest pain in 1970, with a notation that he 
reported that his symptoms began in January 1969 after a 
lifting injury at work, and a notation of costovertebral 
syndrome with associated radiculitis.  

A March 1971 VA examination report notes complaints of right 
leg numbness, left-sided chest pain, and a history of dorsal 
laminectomy and rhinotomy in 1971.  A May 1974 report notes a 
history of pain and tenderness in the right groin, and right 
mid pre-tibial area, in September 1967.  An X-ray of the 
right lower leg was negative.  

A September 1994 report from a private physician contains a 
primary diagnosis of severe degenerative joint disease, right 
hip, and a secondary diagnosis of right total hip 
replacement, with the cause listed as an October 1991 motor 
vehicle accident.  

VA outpatient treatment reports, dated between 2000 and 2004, 
note a history of thoracic laminectomy, and status post right 
hip repair, with current findings that include degenerative 
joint disease of the hands.  

A VA joints examination report, dated in October 2005, shows 
that the veteran complained of joint pain in the shoulders, 
elbows, knees, wrists, hands and fingers, and notes a history 
of back surgery in 1968, and right hip replacement in 1976.  
X-rays revealed degenerative changes in the lumbar spine, 
cystic changes in the left distal navicular bone, and status 
post right hip replacement, as well as normal shoulders, 
elbows, ankles and knees.  The diagnosis was multiple joint 
arthralgias without evidence of chronic disability.  

A lay statement from the veteran's wife shows that she 
asserts that the veteran had joint pain in 1965, and that he 
continues to have joint pain.  A lay statement from the 
veteran's brother shows that he asserts that the veteran had 
joint pain upon returning home from duty in 1966.  

The Board finds that the claim must be denied.  The veteran's 
service medical records show that in November 1964, he 
received treatment for complaints of joint pain.  There was 
no diagnosis, and no relevant treatment during his remaining 
service, a period of about one year and ten months.  The 
veteran's separation examination report, dated in August 
1966, shows that his upper and lower extremities, feet, 
spine, and musculoskeletal system, were all clinically 
evaluated as normal.  Therefore, a chronic joint condition is 
not shown during service.  In addition, the is not shown to 
currently have a systemic or multiple joint condition.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding that 
under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation).  
Although the October 2005 VA examination report contains a 
diagnosis of "multiple joint arthralgias," the examiner 
noted that this was "without evidence of chronic 
disability," and this "diagnosis" is insufficient to show 
that the veteran has a multiple joint disorder.  See Sanchez- 
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  

Furthermore, the Board notes that there is no competent 
evidence linking any current multiple joint condition to 
service.  See 38 C.F.R. § 3.303.  In this regard, the only 
competent opinion of record is found in the October 2005 VA 
examination report, which shows that the examiner determined 
that the veteran's multiple joint arthralgias were less 
likely than not related to his service.  

To the extent that the veteran has been diagnosed with 
degenerative joint disease of his lumbar spine, right hip, 
and hands, there is no competent evidence to show that these 
conditions were manifest to a compensable degree within one 
year of separation from service, nor is there any competent 
evidence showing that they are related to service.  See 
38 U.S.C.A. § 1112, 1137; 38 C.F.R. § 3.307, 3.309.  The 
Board therefore finds that the preponderance of the evidence 
is against the claim.

The Board notes that December 2004 x-rays of the hands were 
interpreted a showing cystic changes in the distal navicular 
bone which could be due to old chronic trauma.  However, the 
service medical records show no trauma to the veteran's 
hands, and he has never reported suffering any trauma to his 
hands during service.

The Board has considered the written testimony of the 
appellant, and the lay statements.  The Board points out 
that, although a lay person is competent to testify only as 
to observable symptoms, see Falzone v. Brown, 8 Vet. App. 
398, 403 (1995), a layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In this case, the Board has determined 
that the medical evidence is more probative of the issue, and 
that it outweighs the lay statements.  Accordingly, the 
appellant's claim for service connection must be denied.


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in November 2002, the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claim.  The RO's letter 
also informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claim.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  With respect to the timing of the VCAA 
notice, it was sent prior to the RO decision on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  Since the claim has been denied, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  VA is not 
required, therefore, to provide this notice.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA and non-VA medical records.  The veteran 
has been afforded an examination for the disability in issue, 
and an etiological opinion has been obtained.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for multiple joint pain is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


